Citation Nr: 1824817	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christa A. McGill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1963 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that proceeding is of record.  The Veteran was offered the opportunity for another hearing before another VLJ who would decide his case in February 2018 correspondence.  In March 2018 the Veteran indicated that he did not wish to appear at another Board hearing.

In July 2012 and April 2015, the Board remanded the claim for additional development.  In December 2016, the Board denied entitlement to TDIU.  In a September 2017 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2016 decision, and remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The parties to the JMR agreed that a June 2016 VA examination report was inadequate as the examiner did not adequately discuss the impact on employability, if any, of the Veteran's reported flares of back pain that occur one to two times per week.  The Veteran had reported that during flares, the Veteran could do little but lie down.  Given that flares have not been adequately addressed, another examination and opinion is necessary. 

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities (i.e., degenerative disc disease of the thoracolumbar spine with spinal stenosis, and radiculopathy of the bilateral lower extremities) on his employability.  In rendering such decision, the examiner must address the effect of flares of the Veteran's service-connected conditions as it pertains to his employability, and specifically address the Veteran's assertions that flares occur once or twice per week during which the Veteran can do little but lie down.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The claims file should be made available to the examiner for review in connection with the examination.  A copy of this remand and the September 2017 JMR must also  made available to the examiner.

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim for TDIU, including on an extraschedular basis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




